Citation Nr: 1136451	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-11 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

On May 23, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.  The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304(c) (2010).

The Board notes that VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Here, because the Veteran served in Vietnam during the requisite time period, he is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  Ischemic heart disease, including atherosclerotic cardiovascular disease such as coronary artery disease, was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010,.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  

In a February 2011 rating decision, the RO considered whether, under newly amended 38 C.F.R. § 3.309(e), the Veteran was entitled to service connection on a presumptive basis.  The RO determined, however, that the Veteran's heart condition was not one for which presumptive service connection could be awarded, as he had been diagnosed as having idiopathic dilated cardiomyopathy rather than ischemic heart disease.  There is no indication that the Veteran has expressed disagreement with the RO's denial of presumptive service connection, to include during his May 2011 hearing.  Accordingly, the Board finds that the issue of entitlement to service connection for a heart condition on a presumptive basis as due to herbicide exposure is not currently before the Board and will therefore not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

In July 2007, the Veteran sought service connection for a heart condition secondary to PTSD and/or diabetes mellitus.  (Service connection for PTSD was already in effect and his January 2007 claim for service connection for diabetes mellitus was granted in the March 2008 rating decision on appeal.)  VA treatment records show that the Veteran has been diagnosed with congestive heart failure and idiopathic dilated cardiomyopathy.  

In September 2007, the Veteran was afforded a VA examination for diabetes mellitus.  The examiner noted that diabetes mellitus was first diagnosed in 2005, at which time the Veteran had hypertension and congestive heart failure.  The examiner opined, therefore, that because the Veteran's congestive heart failure started prior to the onset of diabetes mellitus, it was less likely than not secondary to diabetes mellitus.  

In February 2008, the agency of original jurisdiction (AOJ) requested that a VA examiner provide an opinion as to whether the Veteran's diagnosed idiopathic dilated cardiomyopathy was secondary to his service-connected PTSD.  The reviewer noted that the Veteran had been diagnosed with congestive heart failure and idiopathic dilated cardiomyopathy on March 28, 2006.  The reviewer then opined that idiopathic dilated cardiomyopathy was less likely than not caused by or a result of the Veteran's PTSD.  The reviewer explained that PTSD has not been linked to idiopathic dilated cardiomyopathy, the known causes of which are toxins, metabolic abnormalities, inflammatory or infection, neuromuscular, or familial.  

The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  Although the September 2007 and February 2008 VA examiners addressed whether the Veteran's diabetes mellitus and PTSD had caused his heart condition, neither examiner included an opinion as to whether the Veteran's diabetes mellitus or PTSD had made chronically worse his heart condition.  Thus, because secondary service connection is a two-part issue that involves causation and/or aggravation, the Board finds that the September 2007 examination and February 2008 opinion reports are inadequate for rating purposes and a remand is required for new medical examinations and opinions.  


Accordingly, the Board finds that on remand, the September 2007 examination report should be returned to the examiner who conducted that examination, if available, for an addendum that includes consideration of whether the Veteran's diagnosed idiopathic dilated cardiomyopathy and/or congestive heart failure may be secondary to diabetes mellitus.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus has caused or made chronically worse the Veteran's diagnosed heart condition(s).  The Board notes a discrepancy between the September 2007 and February 2008 VA examiner's determinations regarding the date on which the Veteran was diagnosed with congestive heart failure.  It appears from VA treatment records that he was diagnosed idiopathic dilated cardiomyopathy and  congestive heart failure during a period of hospitalization from March 28, 2006, to April 4, 2006.  On remand, if the VA examiner concludes that the Veteran's heart condition preceded his diabetes mellitus, the examiner should include specific notation to the record to support such a finding.

Also on remand, the Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that the Veteran's heart condition(s) were caused or made worse by his service connected PTSD.  As part of that examination report, the examiner should specifically consider statements made in the Veteran's VA treatment records that his PTSD symptoms are affecting his heart condition, as evidenced by his pacemaker shocking him while having a nightmare or in response to his heart rate increasing due to anxiety. 

Further, the Board notes that several VA cardiology clinic treatment entries indicate that a scanned document, which could be viewed by opening VISTA Imaging, was attached to the note.  It does not appear that those scanned documents have been associated with the claims folder.  Thus, on remand, any relevant scanned documents should me made part of the claims folder.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").


Accordingly, the case is REMANDED to AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his heart condition since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ must contact that appropriate VA medical center(s) and obtain any relevant documents that were scanned by VA and accessible via VISTA Imaging, as referenced by the VA treatment records.  Those documents should be associated with the claims folder. 

3.  After completing the development requested in paragraphs 1 and 2 above, the AOJ should request that the examiner who conducted the September 2007 diabetes mellitus examination, if that examiner is still available, provide an addendum that considers whether it is at least as likely as not the Veteran's diabetes mellitus has caused or made chronically worse the Veteran's idiopathic dilated cardiomyopathy and/or congestive heart failure.  The examiner should again review the Veteran's claims folder, including a copy of this remand, and all opinions should be set forth in detail and explained in the context of the record.  The examiner should clarify the date of onset of the Veteran's idiopathic dilated cardiomyopathy and  congestive heart failure.  If the VA examiner concludes that the Veteran's heart condition preceded his diabetes mellitus, the examiner should include specific notation to the record to support such a finding.

If the examiner finds that diabetes has not caused the heart condition but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the heart condition.  If a baseline is established, the examiner should comment on how much the Veteran's heart condition has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

If the September 2007 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination to determine whether the Veteran's idiopathic dilated cardiomyopathy and/or congestive heart failure is attributable to his military service, or whether it was caused or chronically worsened by his diabetes mellitus.  The examiner should also be asked to answer the questions posed in the preceding paragraph.

4.  After completing the development requested in paragraphs 1 and 2 above, schedule the Veteran for a VA examination in connection with his claim of service connection for a heart condition secondary to his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's diagnosed heart condition.  The examiner is requested to specifically consider statements recorded in the VA treatment records that the Veteran's PTSD symptoms are affecting his heart condition, as evidenced by his pacemaker shocking him while having a nightmare or in response to his heart rate increasing due to anxiety. 

If the examiner finds that PTSD has not caused the heart condition but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the heart condition.  If a baseline is established, the examiner should comment on how much the Veteran's heart condition has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


